The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 52-61 and 64-67 are presented for examination. 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. §1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. §1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 C.F.R. §1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 C.F.R. §1.475(c).
Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. §1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 52-61, drawn to a method of treating a cancer in a subject comprising administering to the subject a compound of Formula 1-17, or as set forth in Figure 18A-18E, or a compound as drawn out in the present specification at or about p.57-73, or a method for preventing or treating cancer or cancer metastasis comprising the steps of (i) analyzing a cancerous sample from the patient and determining that it is MUC1* positive, NME7AB positive or NME7-X1 positive and (ii) administering to the patient an effective amount of a compound of Formula 1-17.

Group II, claim(s) 64-66, drawn to a method of treating an inflammatory disease or condition comprising administering to a person in need thereof an agent that when contacted with stem cells, inhibits stem pluripotency or growth or induces stem cell differentiation.

Group III, claim(s) 67, drawn to a method of treating a patient diagnosed with or at risk of developing cancer comprising (i) culturing naïve stem cells and fibroblasts in the presence of a compound, (ii) observing that the compound inhibited growth or pluripotency of the naïve stem cells, (iii) observing that said compound had little or no effect on fibroblast cells, (iv) concluding that said compound would inhibit the growth or invasiveness of cancer cells, and (v) administering to the patient an effective amount of the compound for the treatment or prevention of metastasis.

Per 37 C.F.R. §1.475(d), when "multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims" (see also PCT Article 17(3)(a) and 37 C.F.R. §1.476(c)). In the instant case, the first recited invention of Group I (claims 52-61) is a method of use. Group I is, therefore, considered the main invention. Groups II-III lack unity of invention a priori, as they do not further comprise one of the five accepted categories of invention provided for in 37 C.F.R. §1.475(a).
The groups of inventions listed above as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the inventions of Groups I-III lack unity of invention because there is no shared special technical feature among the groups. Although the inventions of Groups I-II require the technical feature of a compound of Formula 1-17, Fig.18A-18E, or as set forth at p.57-73 of the as-filed specification, this technical feature is not a special technical feature as it does not make a contribution over the prior art. See, e.g., Fig.18A, which recites the compound MN1177 (also identified as “dorsomorphin”), which was already known in the art as documented by Hao et al. (“Dorsomorphin, a Selective Small Molecule Inhibitor of BMP Signaling, Promotes Cardiomyogenesis in Embryonic Stem Cells”, PLoS ONE, 2008; 3(8):e2904) and is a feature that is not shared by Group III. As such, the inventions of Groups I-III lack unity of invention because there is no unifying special technical feature shared among all of the groups. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions have unity of invention, Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 of the other invention.
	ELECTION OF SPECIES REQUIREMENT
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required to make the following species elections: 
IF GROUP I IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTIONS:
(A) Election of ONE single disclosed species of compound to be administered from those specifically recited, which are Formula 1-17, as set forth in Fig.18A-18E, or as drawn out in the present specification at or about p.57-73.
NOTE: Applicant MUST provide: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; and (iv) the claims readable on the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
(B) Election of ONE single disclosed species of cancer type from those specifically recited, which are: (i) MUC1 positive, (ii) MUC1* positive, (iii) NME7AB, or (iv) NME7-X1.
If Applicant elects (ii) MUC1* positive, then Applicant is further required to elect ONE antibody used for immunohistochemistry from those specifically recited in instant claim 60.
IF GROUP II IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTIONS:
(C) Election of ONE single disclosed species of agent that inhibits stem cell pluripotency or growth or induces stem cell differentiation when contacted with stem cells from those specifically recited in claim 66, which are Formula 1-17, as set forth in Fig.18A-18E, or as drawn out in the present specification at or about p.57-73.
(D) Election of ONE single disclosed species of inflammatory disease from those specifically recited in instant claim 65.
The following claims are generic: (i) claims 52-61 and 64-66 are generic to the claimed species of compound to be administered; (ii) claims 52-59 and 61 are generic to the claimed species of cancer type; (iii) claims 64-66 are generic to the claimed species of agent that inhibits stem cell pluripotency or growth or induces stem cell differentiation, and (iv) claims 64-66 are generic to the claimed species of inflammatory disease. 
The species of compounds to be administered do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: Applicant’s compounds do not share any significant common structural element that unifies the species. Also, compounds such as MN1177 (enumerated in Fig.18A, also identified as “dorsomorphin”) was already known in the art, as documented by Hao et al. (“Dorsomorphin, a Selective Small Molecule Inhibitor of BMP Signaling, Promotes Cardiomyogenesis in Embryonic Stem Cells”, PLoS ONE, 2008; 3(8):e2904) and, thus, cannot be considered to share a special technical feature or be related to a single general inventive concept. 
The species of cancer types do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: each is unrelated to the others in the type of aberrantly expressed gene (e.g., transmembrane mucin MUC1, or non-metastatic gene NME7AB or NME7-X1).
The species of antibody employed for immunohistochemistry analysis do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: each is unrelated to the others in specific peptide sequence and binding target.
The species of agent that inhibits stem cell pluripotency or growth or induces stem cell differentiation when contacted with stem cells do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: Applicant’s agents do not share any significant common structural element that unifies the species. Also, compounds such as MN1177 (enumerated in Fig.18A, also identified as “dorsomorphin”) was already known in the art, as documented by Hao et al. (“Dorsomorphin, a Selective Small Molecule Inhibitor of BMP Signaling, Promotes Cardiomyogenesis in Embryonic Stem Cells”, PLoS ONE, 2008; 3(8):e2904) and, thus, cannot be considered to share a special technical feature or be related to a single general inventive concept. 
The species of inflammatory diseases do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: each is unrelated to the others in etiology, afflicted organ system, pathophysiological manifestations, treatment protocol, response to therapy, and patient population. 
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim as provided by 37 C.F.R. §1.141.
The election of species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144.
Should Applicant traverse on the ground that the species have unity of invention (37 C.F.R. §1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 of the other species. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 C.F.R. §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. §1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. §1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 13, 2022